DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, Species A, claims 1, 2 6-12, and 19-21 in the reply filed on July 21, 2021 is acknowledged.  The traversal is on the ground(s) that any search of Group I would necessarily include a search of Group II.  Additionally, applicant also argues that the search for the replacement item being a stencil would necessarily encompass a search for the subject matter of the remaining Species, i.e., the replacement item being a paste cartridge, squeegee blade, and tooling.  
This is not found persuasive for the following reasons:  The Examiner disagrees that the search of Group I (claims 1-21) would include a search for Group II (claims 22-23).  Similarly, the Examiner disagrees that the search for Species A encompasses the search for the subject matter of the remaining species.  In particular, it is noted that the method of Group II does not include the use of a movable cart as part of the changeover process as is necessary for the method of Group I.  Similarly, the Examiner maintains that the species A-D with respect to the different types of replaceable items in the printer are distinct and there is a search and/or examination burden for the patentably distinct species because each of the species requires a different field of search.  Note MPEP 808.02 states “Where it is necessary to search for one of 
The requirement is still deemed proper and is therefore made FINAL.

**Additionally it is noted that applicant has submitted new claim 24 which is dependent upon elected claim 1.  However, it appears that new claim 24 is actually directed to the partially automated process as set forth in Group II, claims 22-23.  In particular, it is noted that in the disclosure on page 46, lines 27-30, applicant makes a clear distinction between the terms “automated” and “partially automated” changeovers.  Thus, the changeover recited in claim 24 which includes manual steps of removing and delivering the used item to the movable cart is a “partially automated” changeover similar to that recited in claims 22-23.  Note claim 1 recites “an automated” changeover process which has been defined by applicant on page 46 as a process that describes replacement or replenishment of an item without human intervention.  Thus the recitation of the manual activity in claim 24 appears to be improperly modifying the method of claim 1 rather than further limiting it.  For the sake of furthering prosecution of the application, the Examiner is considering claim 24 to be grouped along with the non-elected invention Group II, claims 22-23 and thus, claim 24 has been withdrawn from consideration.         

Claims 3-5, 13-18, and 22-24 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions and species, there being no July 21, 2021.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6-12 and 19-21 are rejected under each of 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Hirukawa et al. (W0 2018/105016 A1).

identifying at least one item (i.e., mask 55, paste cartridge 49, squeegee 30, cleaning member 81, substrate support 70) for replacement within the stencil printer 1, 10;
transporting a new item (i.e., replacement mask 55, paste cartridge 49, squeegee 30, cleaning member 81 or substrate support 70) to the stencil printer 1, 10 by a movable cart 100 (Fig. 1, paragraphs [0036], [0077] of English language translation));
removing a used item (i.e., used mask 55, paste cartridge 49, squeegee 30, cleaning member 80 or substrate support 70) identified for replacement and delivering the used item to the movable cart 100; and
installing the new item within the stencil printer 1, 10 from the movable cart 100, 
wherein the movable cart 100 includes a first support 104, 104g configured to receive the new item and the second support 104, 104f configured to receive the used item (such as mask 55 as shown in Figure 15).  See Figures 1-2 and 15 in particular and paragraphs [0010], [0024], [0035]-[0038], [0041]-[0079] of the English language translation of Hirukawa et al. attached to this Office Action.   
With respect to claim 2, Hirukawa et al. teach wherein the used item is a used stencil 55 and the new item is a new, clean stencil 55.  See Figure 15 and paragraphs [0051], [0058] in particular.
With respect to claim 6, HIrukawa et al. teach the method is performed without the need of human intervention.  Note the method is described in various locations throughout 
With respect to claim 7, Hirukawa et al. teach the movable cart 100 is configured to transport the new item to the stencil printer 1, 10 and to transport the used item to a station (i.e. the place where the replacement materials are stored as described in paragraph [0077]).
With respect to claim 8, Hirukawa et al. teach the movable cart 100 includes an interface (i.e., barcode 57a, 116, 126, 136, 146) configured to interact with a docking station (i.e., a reader 97) associated with a stencil printer.  See, for example, paragraphs [0035] and [0042]-[0043].
With respect to claim 9, Hirukawa et al. teach identifying the at least one item includes obtaining an image of the item (i.e., via reader 97) and verifying whether the item is the correct item based on a predetermined identification mark (i.e., barcode 57a, 116, 126, 136, 146).  See in particular paragraphs [0035], [0042]-[0043] and [0071].
With respect to claim 10, Hirukawa et al. teach a system to perform an automated changeover process within a stencil printer, the system comprising:
a stencil printer 1, 10 having at least one item of a plurality of items (i.e., mask 55, paste cartridge 49, squeegee 30, cleaning member 81, substrate support 70) for replacement within the stencil printer; and
a movable cart 100 (Fig. 1) configured to:
transport a new item (i.e., mask, paste cartridge, squeegee, etc.) to the stencil printer 1, 10,
remove a used item scheduled for replacement, and

wherein the movable cart includes a first support 104 configured to receive the new item and a second support 104 configured to receive the used item.  See Figures 1-2 and 15 in particular and paragraphs [0010], [0024], [0035]-[0038], [0041]-[0079] of the English language translation of Hirukawa et al. attached to this Office Action.   
With respect to claim 11, Hirukawa et al. teach the used item is a used stencil 55 and the new item is a new, clean stencil 55.  See Figure 15 and paragraphs [0051], [0058] in particular.
	With respect to claim 12, Hirukawa et al. teach a station 80 configured to clean the used stencil 55.  See, in particular, Figures 1 and 8 and paragraphs [0028] and [0040].
	With respect to claim 19, Hirukawa et al. teach the movable cart 100 is configured to transport the new item to the stencil printer 1, 10 and to transport the used item to a station (i.e. the place where the replacement materials are stored as described in paragraph [0077]).
	With respect to claim 20, Hirukawa et al. teach the movable cart 100 includes an interface (i.e., barcode 57a, 116, 126, 136, 146) configure to interact with a docking station (i.e., reading device 97) associated with the stencil printer 1, 10.  See, for example, paragraphs [0035] and [0042]-[0043].
	With respect to claim 21, Hirukawa et al. teach the movable cart 100 includes an imager (i.e., reader 97) to identify an item by obtaining an image of the item and verifying whether the item is the correct item based on a predetermined identification mark (i.e., barcode 57a, 116, 126, 136, 146).  Particular attention is invited to paragraphs [0042]-[0043] and [0071]. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-2, 6-12, and 19-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of copending Application No. 16/897489 (hereafter referred to as US ‘489) in view of Hirukawa et al. (WO 2018/105016 A1). 
This is a provisional nonstatutory double patenting rejection.
With respect to claim 1, Claim 1 of US’489 teaches a method of performing an automated changeover process within a stencil printer comprising:
identifying one item for replacement;
transporting a new item to the stencil printer by a movable cart;
removing a used item identified for replacement;
and installing the new item within the stencil printer. 
Claim 1 of US ’489 does not specifically teach that the used item is delivered to the movable cart or that the new item is supplied from the movable cart, or that the moveable cart has a first support to receive the new item and a second support to receive the used item.  However, the provision of a movable cart with supports to hold both new and used items for 
With respect to claim 2, note claim 2 of US ‘489.
With respect to claim 6, note claims 1 and 6 of US ‘489.
With respect to claim 7, note claim 1 of US ‘489.
With respect to claim 8, note claims 8 and 10 of US ‘489.
With respect to claim 9, note claim 12 of US ‘489.
With respect to claim 10, Claim 13 of US ‘489 teach a system to perform an automated changeover process within a stencil printer, the system comprising:
a stencil printer having at least one item of a plurality of items for replacement within a stencil printer; and
a device configured to 
transport a new item to the stencil printer via a movable cart, 
remove a used item scheduled for replacement, and
install the new item within the stencil printer.  
Claim 13 of US ’489 does not specifically teach that the movable cart is configured to remove a used item  or install a new item within the stencil printer or that the movable cart includes a first support to receive the new item and a second support to receive the used item.  However, the provision of a movable cart with supports to hold both new and used items for 
With respect to claim 11, note claim 14 of US ‘489.
With respect to claim 12, note claims 13-29 of US ‘489 teach a system as recited with the exception of including a station configured to clean the used stencil.  However, the provision of a station to clean a used stencil is well known in the art, as exemplified by the cleaning station 80 as shown in Figures 1 and 8 and described in paragraphs [0028] and [0040] of Hirukawa et al.  In view of this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a cleaning station as taught by Hirukawa et al. in the system of claims 13-29 of US ‘489 to provide easier cleaning of a used mask.  
With respect to claim 19, note claim 18 of US ‘489.
With respect to claim 20, note claim 19 of US ‘489.
With respect to claim 21, note claim 21 of US ‘489.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Atwood et al. (US 2018/0009247 A1) and Yokoi et al. (WO 2018/105018 A1) each .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE J EVANISKO whose telephone number is (571) 272-2161.  The examiner can normally be reached on M-F 8:30-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 








/Leslie J Evanisko/Primary Examiner, Art Unit 2853    

lje
September 17, 2021